Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 14, 17-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3313114 to Nokia Solutions and Networks, hereinafter “Nokia” and further in view of Kodaypak, US 10,075,827.

Regarding claim 1, Nokia disclose a system for detecting and mitigating a 5G signaling storm generated by one or more 5G-capable devices (abstract: detecting and mitigating anomalies such as signaling storms in a radio access network.  Paragraph 0022-0023: wherein the network is a 5G network), the system comprising: 

a User Plane (UP) signal probe, [connected in-line at a second network node located between the 5G Core Network and one or more remote entities to which the 5G-capable devices are sending messages], to monitor User Plane control messages passing through the second network node (Paragraphs 0028 and 0045: : In order to detect the signaling storms in the radio access network, one or more traffic analysis modules 140, 142 may be configured to monitor traffic in the radio access network, e.g. in an access node 110, 112 and to search for signatures of signaling storms from the traffic…the local traffic analysis module is configured to monitor control plane traffic…); 
an Inventory Management (IM) sub-system, to store data correlating between a particular 5G-capable device and an International Mobile Subscriber Identity (IMSI) number allocated to it (Paragraphs 0047 and 0055: The identification may be made based on transferred content type, UE identifier, subscriber identifier, prototype type etc. Typical identifiers may include IMEI, IMSI… In an embodiment of the countermeasures, the central traffic analysis module 402 may also cause updates and/or changes to a register of the identified UE causing the anomaly.  The register may comprise an entry in a home location register (HLR) or a visitor location register (VLR) of the UE.  These entries may relate to blocking or suspending a service provided for the UE by the radio access network.  The suspension may involve reducing a data rate of the UE or other usage restrictions.); 


However, Kodaypak discloses connected in-line at a second network node located between the 5G Core Network and one or more remote entities to which the 5G-capable devices are sending messages (paragraph 111: , SGW 520 routes and forwards all user data packets. SGW 520 also acts as a mobility anchor for user plane operation during handovers between base stations, e.g., during a handover from first eNB 516a to second eNB 516b as may be the result of UE 514 moving from one area of coverage, e.g., cell, to another.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify, Nokia with Kodaypak to connect in-line at a second network node located between the 5G Core Network and one or more remote entities to which the 5G-capable devices are sending messages in order to serve as the mobility anchor for interworking between networks and technologies, as taught by Kodaypak, paragraph 0111.
Regarding claim 2, Nokia as modified above, further discloses the system of claim 1, wherein the Protector Unit is to perform analysis of (i) data collected by the Control Plane signal probe and (ii) data collected by the User Plane signal probe, and based on said analysis, to generate a determination that a particular 5G-capable device is compromised or malfunctioning (paragraph 0058: detecting anomalies). Regarding claim 3, Nokia as modified above, further discloses the system of claim 2, wherein the Protector Unit is to select a particular protection policy, from a pool of pre-defined protection policies, based on one or more characteristics of said particular 5G-capable device (paragraph 0038 and 0073: the central traffic analysis module may connect to other central traffic analysis modules in order to  
Regarding claim 6, Nokia as modified above, further discloses the system of claim 3, wherein, based on said particular protection policy, the Protector Unit is to dynamically configure the Control Plane signal probe, to selectively discard at the first network node only outbound control messages that are outgoing from said particular 5G-capable device to a particular destination (0054: Figure module 410 and/or the central traffic analysis module 412 7 illustrates an embodiment where the local traffic anal- may communicate details of the mitigation and/or analysis module 410 may carry out preliminary countermeasure). .

Claims 9-11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3313114 to Nokia Solutions and Networks, hereinafter “Nokia” in view of Kodaypak, US 10,075,827 and further in view of Xu et al., US 2018/0018579.

As per claims 9-11, 13, 15-16, Nokia lacks or does not expressly disclose Random Forest analysis.   


wherein in said Random Forest analysis, each point is allocated a value that corresponds to either (i) an indicator of regular communications by the 5G-capable device, or (ii) an indicator of minor abnormality that is below a pre-defined threshold value of abnormal communications, or (iii) an indicator of major abnormality that is equal to or greater than said pre-defined threshold value of abnormal communications (Fig. 7 and FIG. 8 exemplarily illustrates a schematic representation for determining the optimum algorithm decision threshold using the validated Random Forest models.);  wherein the Protector Unit is to perform Random Forest analysis of (i) values of message counters per time-unit per IMSI number, and (ii) a pre-defined Device Profile that indicates a normal range for the number of control messages that a particular 5G-capable device is authorized to send per time-unit; and based on said Random Forest analysis, to generate a determination that a particular 5G-capable device is compromised or malfunctioning (paragraph 0074-0076: Random Forest analysis); wherein, upon detection that a particular 5G-capable device is compromised or malfunctioning, the Protector Unit is to perform a Random Forest analysis to select one or more policy rules to be enforced on outbound control messages of said particular 5G-capable device; wherein said Random Forest analysis utilizes at least two of the following features: an indicator of whether the particular 5G-capable device exhibits minor abnormality or major abnormality in communications; an indicator of a network segment in which said 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nokia, as modified above, with Xu to implement Random Forest analysis in order to validate the machine learning models, as taught by Xu, paragraphs 0074-0076. 
Claims 9-11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3313114 to Nokia Solutions and Networks, hereinafter “Nokia” in view of Kodaypak, US 10,075,827 and further in view of Babbage US 2018/0084415.

Regarding claim 20, Nokia lacks or does not expressly disclose a SIM card of said 5G-caapable device was stolen.  However, Babbage discloses wherein the Protector Unit is to trigger full quarantine or selective quarantine of outbound control messages of a particular 5G-capable device, by dynamically modifying a record associated with said particular 5G-capable device, in at least one of: a Home Subscriber Server (HSS), an Equipment Identity Register (EIR), wherein said record is modified by the Protector Unit to indicate that a SIM card of said 5G-caapable device was stolen; wherein said record, once modified by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,966,108 to Froehlich et al, optimizing a radio access network. 
US 10,841,303 to Bowling communication over an enterprise IOT network.
US 11,129,046 method for signaling storm reduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434